DETAILED ACTION

Status
This Final Office Action is in response to the communication filed on March 1, 2021.  Claims 1-15 and 17 have been amended.  Claims 19 and 20 has been added.  Therefore, claims 1-20 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment


A Summary of the Response to the Applicant’s Amendments:
The examiner objects to amended claims 1, 11, and 17.
The examiner objects to newly added claim 19.
As a result of the claim amendments, claims 2-10, 17 are rejected under 35 USC § 112.
Newly added claims 19 and 20 are rejected under 35 USC § 112.
Applicant’s arguments and amendments do not overcome the basis of the earlier rejections of claims under 35 USC § 101; therefore the 35 USC § 101 rejection of claims 1-18 is maintained as below.
Newly added claims 19 and 20 are rejected under 35 USC § 101.
As a result of the claim amendments, claims 1-20 contain subject matter allowable over prior art.  Therefore, the previous 35 USC § 103 rejections are withdrawn.




Claim Objections



Claims 1, 11, 17, and 19 are objected to because of the following informalities:  
Claim 1, Line 19 recites “by computer computing an estimate” and it should be “by computer, computing an estimate”.
Claim 1, Lines 45-46 recite “using the quality score to for paid search ranking” and it should be “using the quality score for paid search ranking”.
Claim 1, Line 50 recites “to direct tailoring the a creative” and it should be “to direct tailoring a creative”.
Claim 11, Lines 24-25 recite “for paid advertising. data of the messages indicting bids based on search” and it should be “for paid advertising, data of the messages indicating bids based on search”.
Claim 17, Lines 16-17 recite “using the quality score to for paid search ranking” and it should be “using the quality score for paid search ranking”.
Claim 17, Line 21 recites “direct tailoring the a creative” and it should be “direct tailoring a creative”.
Claim 19 recites “The computer of claim 11,, wherein:” and it should be “The computer of claim 11, wherein:”.
Appropriate correction is required.






Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2 recites “using a metric of linguistic similarity that balances to give greater weight to linguistic elements that are less frequent in the population of keywords and to give greater 
Claims 19 and 20 recite “the metric of similarity is further programmed to balance to weight redundant matches of a keyword that appears multiple times within the same page at less than linear”.  As stated earlier, the applicant refers to paragraphs [0067]-[0075] from the submitted specification as supporting the claim amendments, but these passages make no mention of anything being less than linear.  The term “linear” is only found in the applicant 


Claims 2, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the memory of the computer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below:

Claims 1-10, 17, 18, and 20 are recited as computer-implemented methods and are therefore drawn to processes.  As such, claims 1-10, 17, 18, and 20 are drawn to one of the statutory categories of invention.
Claims 11-16 are recited as devices configured to perform functions and are therefore drawn to machines.  As such, claims 11-16 are drawn to one of the statutory categories of invention.
Step 2A (Prong 1)
Claim 1 (representative of independent claims 11 and 18) requires, in part,

receiving a list of search keywords, and assessing statistical linguistic similarity among the keywords, using a metric that balances to give greater weight to linguistic elements that are less frequent in the population of keywords and to avoid overweighting longer-length keywords; 
grouping the search keywords based on the assessed linguistic similarity, the grouping organizing the keywords in a hierarchical subset organization; 
for the search keywords that are frequent enough to have historical data from which to estimate performance of the search keywords: 
receiving information relating to historical expenditure, proceeds, and click performance of the search keywords; 
computing estimates for the search keywords for a budgeted operation period, the computation using convex constrained mathematical optimization techniques to locate a local maximum of a measure of keyword performance relative to variation in expenditure on search keywords, within a specified budget cap; 
for advertising search keywords among the list of advertising search keywords that have a sparse history of user that is too infrequent have a statistically sound estimate for value, computing an estimate by at least the following steps: 
assessing statistical similarity of the sparse- history keyword to other keywords that have sufficient history to support a statistically sound estimate of value, 
computing a forecast model, based at least in part on combining past measurements of keyword performance for the historically-supported 
computing estimates for paid advertising to be displayed on search of the sparse-history keyword, using the computed forecast model; 
sending messages to a search engine for paid search ranking, messages indicating estimates based on search of the sparse-data keyword, at the computed estimate; 
dynamically updating the forecast model and updating the estimate for the sparse-history keyword based on ongoing price behavior of the historically- supported linguistically similar keywords; 
after estimates are submitted to a search engine for paid search for the sparse- data keywords, updating estimates in the computer memory for the sparse-data keywords by grouping the sparse-data keywords into groups, including at least a high-performing group and a low-performing group, and reallocating budget from the keywords of the low- performing group to keywords of the high-performing group, by reducing estimates for keywords of the low-performing group and increasing estimates of keywords of the high- performing group; 
computing a tracking score that is designed to be a proxy for a quality score computed by a search engine, the search engine using the quality score to for paid search ranking for presentation to users, the tracking score being computed based at least in part on respective search keywords, ad creatives, 
presenting the tracking score, with diagnostic annotation to direct tailoring the a creative and/or landing page to improve the search engine quality score and/or ranking of the creative among paid search results displayed by the search engine in response to the keyword.
Claim 2 (representative of independent claim 11 and 18) requires, in part, 
A method, comprising the steps of: 
analyzing a list of advertising search keywords, and computing bids for keywords of the list, the keywords and bids to be submitted to a search engine to bid for ranking among search results by the search engine for searches on the search keywords; 
for an advertising search keyword from among the list that has a sparse history of use that is too infrequent to have a statistically sound estimate for value, computing an estimate by at least the following steps: 
from among the search keyword list, identifying keywords that are linguistically similar to the sparse-history keyword and that have sufficient history to support a statistically sound estimate of value, using a metric of linguistic similarity that balances to give greater weight to linguistic elements that are less frequent in the population of keywords, and to give greater weight to longer-length keywords but less than linear; 

computing bids for paid advertising to be displayed on search of the sparse- history keyword, using the computed forecast model; 
sending messages submitting bids to a search engine, the messages indicating bids for paid advertising based on search of the sparse-data keyword, at the computed bid; 
dynamically updating the forecast model and updating the bid for the sparse-history keyword based on ongoing price behavior of the historically-supported linguistically similar keywords; and 
sending a message to a search engine, the message indicating a bid for advertising based on search of the sparse-history keywords, at the computed bid.
These steps describe/set-forth the idea of computing performance forecast model calculations and submitting optimal bids for advertising search keywords with insufficient historical data to compute a statistically sound estimate of bid value and optimizing budgeted performance of keyword advertisements based on tracked advertisement information, which is a method of organizing human activities and/or a mathematical relationship.   The idea in the pending application is directed to a concept relating to commercial interactions including advertising, marketing or sales activities or behavior, and/or a mathematical concept such as mathematical relationships and calculations.  The claims consist of limitations for retrieving measurements of bid performance for advertising search keywords (insignificant extra-solution activity of 
 In re Maucorps, 609 F.2d 481, 203 U.S.P.Q. 812 (CCPA 1979).  These ideas/claims are similar because the claimed method is drawn to using linguistic similarity algorithms, forecast model algorithms, and tracking score algorithms to optimize sale activities of advertising search keyword bid determination.   The concept to which claims 1 and 2 are directed are not meaningfully different from this concept found by the courts to be an abstract idea.
Step 2A (Prong 2)
The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are broadly described generic computer components for performing the abstract idea steps on a generic computing device using generic computer messaging (“computer”, “processor”, “nontransitory memory”, “memory of the computer”, “computer network”, “display screen”, “computer network messages”).  Many of the claim elements broadly state that a computer broadly performs the claim elements (“by computer”, “at the computer”, “by the computer”, “in the memory of the computer”, “computing in the memory of the computer”, etc.) with no further description of technical computer functions required to execute the idea.  The computer elements are generic other than their claimed function to perform the limitations.  These additional elements do not:
•	Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a computer device and amount to simply implementing the idea on a computer in order to perform the abstract idea steps.  The computer is broadly recited as performing the linguistic 
•	Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims.  All technical components are recited as generic computer components (“computer”, “processor”, “nontransitory memory”, “memory of the computer”, “computer network”, “display screen”) configured to perform the abstract idea steps.  
•	Apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.  The claims merely link the computing forecast model calculations and submitting optimal bids for advertising search keywords with insufficient historical data to compute a statistically sound 
The claims appear to merely apply the judicial exception to a technological environment: include instructions to implement an abstract idea on a computer (programs), or merely use a computer as a tool to perform the abstract idea (“computer”, “processor”, “nontransitory memory”, “memory of the computer”, “computer network”).  The additional elements appear to merely add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering, transmission, display, processing, and/or storage in conjunction with the abstract idea) and/or generally link the use of the judicial exception to a particular technological environment or field of use. 
As such, the Examiner concludes that computing performance forecast model calculations and submitting optimal bids for advertising search keywords with insufficient historical data to compute a statistically sound estimate of bid value and optimizing budgeted performance of keyword advertisements based on tracked advertisement information is an abstract idea, and furthermore that claims 1 and 2 are directed to an abstract idea.
Independent claims 11 and 18 recite nearly identical limitations and therefore are also directed to an abstract idea under the same analysis.  Each of the depending claims include these limitations and therefore is/are also directed to an abstract idea under the same analysis.
Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial 
The independent claim(s) recite the additional elements/limitations of:
by computer, the computer having a processor and nontransitory memory, receiving
by computer,
at the computer, receiving information
by the computer, computing
by computer computing
in the memory of the computer, assessing,
computing, in the memory of the computer,
in the computer memory,
sending computer network messages to a search engine, data of the messages
by computer, presenting on a display screen,
by computer, analyzing in the memory of the computer
identifying in the memory of the computer
computing in the memory of the computer
sending computer network messages to a search engine computer, data of the messages
dynamically updating in the computer memory
by computer, sending a computer network message to a search engine, data of the message

a processor;
a memory storing one or more programs, the programs being programmed to cause the processor to:
The requirement to use a “computer”, “processor”, “nontransitory memory”, “information”, “memory of the computer”, “computer memory”, “computer network messages”, “search engine”, “data of the messages”, “display screen”, “search engine computer”, and “memory storing one or more programs” to execute the claimed steps/functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  In this case, the claimed computer structures and devices are not particular in any way, other than that they are being used to implement the particular abstract idea (i.e., they are generically recited computer structures and devices performing basic functions a computer typically performs, such as processing data, storing data, performing repetitive calculations, executing software/instructions, automatic mental tasks, receiving or transmitting data over a network, etc., - See July 2015 Update for other functions the courts have recognized as being generic).  As the Federal Circuit determined, such limitations do not amount to significantly more when “taken individually, [they] recite generic computer, network and Internet components, none of which is inventive by itself.” (Bascom, slip op. at 14-15) In other words, generic computer components do not amount to meaningful/significant limitations since they would be routine in any computer implementation of the claimed idea.
The recited additional elements of the claimed computer structures and devices serve merely to generally link the use of the judicial exception to a particular search engine technological environment or field of use.  Limiting the application of the computing forecast Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the concept patentable.
Presenting a score on a display screen with diagnostic annotation to direct tailoring of an advertisement to improve a score simply appends insignificant extra-solution activity, post-solution activity, and intended usage to the judicial exception, (e.g., mere data display in conjunction with the abstract idea).
The recited additional elements regarding broadly claimed transmission and reception of data signals over network communications, communication of content in real-time, and storage and retrieval of digital content taken individually or in combination, additionally simply append well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network communications and generic computer device operation as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); 
When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of computing forecast model calculations and submitting optimal bids for advertising search keywords with insufficient historical data to compute a statistically sound estimate of bid value and optimizing budgeted performance of keyword advertisements based on tracked advertisement information performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, transmission, display, and/or processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry. 
Dependent claims 3-10, 12-17, 19, and 20 recitation of steps/functions being performed/implemented by generic computer components and conventional/generic computer functions serves merely to implement the abstract idea using generic computer components 
Dependent claims 3-10, 12-16, 19, and 20 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 3-10, 12-16, 19, and 20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).  Analyzing keywords, identifying linguistically similar keywords, computing a forecast model for keywords, computing bids for keywords, submitting bids for keywords, and updating model for keyword bids are all additional elements for performing the abstract idea without adding anything significantly more than the abstract idea of computing and submitting optimal bids for advertising search keywords with insufficient historical data to compute a statistically sound estimate of bid value.  Narrowing the forecast model computations, narrowing the bid performance determination, narrowing the bid submission based on updated models, and narrowing the linguistic similarity computations describes the idea but does not render the concept less abstract.
Dependent claim 17 sets forth additional abstract ideas of computing bids for a budgeted operation period, updating bids based on performance data, and computing a tracking score in order improve advertisements which are methods of organizing human activities (commercial interactions including advertising, marketing or sales activities or behavior) and/or mathematical relationships/calculations.  These abstract ideas are similar to the abstract ideas presented in independent claim 1 and are not integrated into a practical application.

Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility). 

Allowable Subject Matter
Claims 1-20 contain subject matter which is allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The amended independent claim language recites “using a metric that balances to give greater weight to linguistic elements that are less frequent in the population of keywords, and to avoid overweighting longer-length keywords”.  After an extensive search, the examiner could not find prior art which taught assessing statistical linguistic similarity among keywords using a metric that avoids overweighting longer-length keywords.  The examiner found that, generally, the prior art teaches favorably weighting keywords as closely similar if the keywords both have a long length (See Higgins (U.S. Patent Application Publication No. 2009/0190839)).  The examiner did not find any prior teaching a linguistic similarity metric not having undue preference/weight for longer keywords, to avoid over-preference for similarity between longer keywords simply because of the greater length, as found in applicant filing.  Therefore, the independent claims (and their dependents) contain subject matter which is allowable over prior art.

Response to Arguments
Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment March 1, 2021, with regards to the rejection of claims under 35 USC § 101 have been fully considered but they are not persuasive.

The applicant argues that the claims recite computer performance of a function not previously performable by a computer.  Specifically, applicant argues that the claimed “model and its four properties” permit new performance of a function not previously performable by a computer: automated construction (rather than by-hand construction) of an analysis for recognizing words that are different at an exact-match level, but similar enough to permit inferences, for allowing identification of content to be presented to users that will likely be of interest to the specific user, and for automatically and dynamically updating that computation.
The examiner notes that stating that an analysis is “computed” by a computer is merely applying an analysis abstract idea to a computer technological environment in a broad manner.  The lack of any computer technical function operations in the claims, other than the broad “apply it” statements associated with the computer components performing the abstract idea (“by computer”, “at the computer”, “by the computer”, “in the memory of the computer”, “computing in the memory of the computer”, etc.), further indicate that the computer technical functionality has not been modified other than to broadly implement the claimed abstract idea.  Claimed limitations indicating that the claimed abstract idea is “automated” or performed “dynamically” merely describe generic computer functionality characteristics (computers generically allow processes/computation to be performed with automation and dynamically).  A computer typically performs basic functions, such as processing data, storing data, performing repetitive calculations, executing software/instructions, automatic mental tasks, receiving or 

The applicant argues that the action oversimplifies the claims.  Specifically, the applicant argues that the claim language recites specific optimization techniques with specific characteristics of the forecast model and the action never addresses the “forecast model” specifically.


The applicant argues that the focus of the claim, the specific asserted improvement, is an integrated application that renders the claims eligible.  Specifically, the applicant argues that the claimed step of “a metric of linguistic similarity that gives greater weight to linguistic elements that are less frequent in the population of keywords, and balances for greater keyword length and redundancy” is new and reflects an improvement in the functioning of a computer.
The examiner notes that the claimed metric of linguistic similarity is a measure of quantifying how similar words are based on frequency of word element occurrence, length of the words, and redundancy of word usage/characters/elements.  The claims do not describe an algorithm or metric that enables a computer technical function to recognize words or language.   The claimed metric merely quantifies how similar words are based on word characteristics, which is a human activity.  This claimed metric can be utilized by a human with available information to determine the similarity of two words.  Other than the broad performance of this 

The applicant argues that the claims are eligible under step 2A because the claims are not organizing human activity.  Specifically, the applicant argues that the claims recite that all actions are actions of computer.  Applicant argues that each independent claim recites specific computation or data that was not known, and that improves the ability of a computer to perform a function.
The examiner notes that the claims broadly recite that the abstract idea elements are performed by generic computer components with no indication of modification to technical computer functionalities (“by computer”, “at the computer”, “by the computer”, “in the memory of the computer”, “computing in the memory of the computer”, etc.).  The claims merely take a word analysis and advertising analysis and state that it is computed by a computer.  Assessing statistical similarity ad calculating a performance forecast model are human activity.  Rather than improving the ability of a computer to perform a function, the claims merely state in broad terms that the computer performs the function associated with the abstract idea (e.g. “in the memory of the computer, assessing statistical similarity”, “computing in the memory of the computer a forecast model”, etc.).  The applicant’s arguments are not persuasive.

The applicant argues that the claims recite computer performance of a function not previously performable by a computer.  Specifically, the applicant argues that the claims recite a 
The examiner notes that stating that an analysis is “computed” by a computer is merely applying an analysis abstract idea to a computer technological environment in a broad manner.  Claimed limitations indicating that the claimed abstract idea is “automated” merely describe generic computer functionality characteristics (computers generically allow processes/computation to be performed with automation).  A computer typically performs basic functions, such as processing data, storing data, performing repetitive calculations, executing software/instructions, automatic mental tasks, receiving or transmitting data over a network, etc., - See July 2015 Update for other functions the courts have recognized as being generic.  Merely applying a judicial exemption abstract idea (such as an optimal advertising analysis of determining interesting content) to a broadly described, generic technical environment (such as internet users) does not integrate the idea into a practical application because the additional generic computer elements/characteristics do not impose a meaningful limit on the judicial exception.  Merely stating that an idea is computed “by the computer” “in the memory of the computer” does not make it patent eligible under 35 USC § 101.  The examiner further notes that the claimed model for optimization of advertising strategy through prediction of advertising performance is not rooted in computer technology.  The claims describe an advertising analysis being performed with generic computer structures and functions in a generic computer technical environment/field of use.  The claimed modelling refers to predicting how well an advertisement keyword will perform based on past observations in order to determine how much to pay for the keyword advertising to obtain optimal advertising results.  Identification of content to be presented to users that will likely be of interest to the specific user is an advertising analysis.  The model does not alter the technical operations and functionalities of 

The applicant argues that the Berkheimer memorandum demonstrates that the 101 portion of the action is in error.  Specifically, the applicant argues that the step 2B analysis of the action does not contain a single cite to any evidence of the forms required by the Berkheimer guidance.  For example, there is no reason to believe that any computer before 2006 ever processed data relating to the “metric of linguistic similarity” recited in the claim.  Applicant argues that the claim recites a memory storing specific data which is not well-understood, routine, or conventional.
The examiner notes that the previous and current 101 rejection provides citation to evidence that broadly claimed transmission and reception of data signals over network communications, communication of content in real-time, and storage and retrieval of digital content are well-understood, routine, and conventional to those in the fields of network communications and generic computer device operation in the form of court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  The applicant claims contain 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhou (U.S. Patent No. 7,194,455) describes methods for assessing linguistic similarity metrics based on length.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
June 5, 2021